Citation Nr: 0815415	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for service-connected seborrheic dermatitis and 
psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his February 2008 Board hearing, the veteran testified 
that he received steroidal creme treatment for his skin 
disorder from a private physician in 2006.  He further 
testified, and the record reflects, that he submitted a 
completed authorization form, VA Form 21-4142, permitting the 
RO to obtain these records.  Further review of the veteran's 
claims file, however, fails to reveal any attempt having been 
made to obtain these records.  Under these circumstances, the 
RO should, with the veteran's assistance, obtain the 
veteran's updated treatment records for this condition.

The Board has reviewed the veteran's most recent VA 
examination of the skin, performed in March 2007, and finds 
that it fails to provide sufficient detail to properly 
adjudicate the claim on appeal.  Specifically, the 
examination findings do not report the percentage of the 
veteran's entire body or exposed areas of the body that are 
affected by his service-connected skin condition. See 
38 C.F.R. § 4.118 (2007), specifically Diagnostic Codes 7806 
and 7816.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Under these 
circumstances, the Board finds that the veteran should be 
scheduled for a new VA examination to ascertain the current 
severity of his service-connected skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claim for an increased 
rating for his service-connected 
seborrheic dermatitis and psoriasis, he 
must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity and the effect 
that worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the veteran 
may submit should also be included.  

The letter should further indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.118, specifically Diagnostic 
Codes 7806, and 7816. See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his service-connected skin disorder.  Of 
particular interest are medical records 
from Las Vegas Skin and Cancer Clinic.  A 
VA Form 21-4142 for this facility has 
already been completed and is associated 
with the file.  If these records do not 
exist or are otherwise unavailable, that 
should be noted and associated with the 
veteran's claims file.

3.  Following the receipt of these 
records, to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an appropriate examination 
to determine the severity of his 
seborrheic dermatitis and psoriasis.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected skin 
condition.  Specifically, the examiner 
must state: the percentage of the 
veteran's entire body affected by his 
service-connected skin condition; the 
percentage of the exposed areas of the 
skin that are affected by his service-
connected skin condition; and whether the 
veteran's service-connected skin condition 
is or has been treated with topical or 
systemic therapies, such as 
corticosteroids or other immunosuppressive 
drugs, and to what extent time period in 
the last 12 months.  A complete rationale 
for any opinions and conclusions expressed 
must be included in the examination 
report.  The report prepared should be 
typed.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



